This is a workmen’s compensation case heard by the commissioner, who found that the petitioner did not suffer an injury from accident entitling him to compensation. A decree was duly filed in accordance with such finding and an appeal taken therefrom.
The petitioner was employed as a riveter. It was his duty to insert rivets in an article manufactured by his employer, and hold this in a machine while the rivets were headed. It is conceded that there was some pounding by the machine, and that the petitioner had a tingling or stinging sensation in his finger tips from this. Gangrene developed in certain of his fingers and one of them had to be amputated. A reading of the evidence indicates that this gangrenous condition was caused by an obstruction in one of the arteries in his arm.
The commissioner found that the petitioner did not suffer a compensable accident directly responsible for the incapacity suffered, nor an accident, as a result of his employment, resulting in incapacity because of aggravation of a preexisting physical condition. This finding is amply supported by the evidence. Appeal dismissed. Decree affirmed.